It is alleged in the petition and conceded by the counsel for the respondents that the order setting aside the judgment in the court below and reinstating the case for trial was without notice to the petitioner who was the plaintiff in the judgment. This being so, we are of the opinion that the court had no jurisdiction under the Judiciary Act, cap. 26, § 2, to make the order, the words "with proper notice to the parties," applying to the clause in relation to setting aside a judgment and reinstating *Page 707 
the case, as well as to the clause in relation to making a new entry of the case and the taking of other proceedings.
Petition granted and writ ordered to issue.